UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6706


DONALD JAMES HURLBERT,

                Plaintiff - Appellant,

          v.

CITY OF NORTH CHARLESTON; GLEN KRAMER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Henry M. Herlong, Jr., Senior
District Judge. (9:09-cv-01084-HMH)


Submitted:   July 27, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Donald James Hurlbert, Appellant Pro Se.   Stephanie Pendarvis
McDonald, Sandra Jane Senn, SENN, MCDONALD & LEINBACK, LLC,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald    James   Hurlbert    appeals    the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                     We

have     reviewed    the   record   and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Hurlbert v. City of North Charleston, No. 9:09-cv-01084-

HMH (D.S.C. Apr. 12, 2010).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                     2